96 N.Y.2d 814 (2001)
RETTEW ASSOCIATES, INC., Respondent,
v.
STANLEY Z. SIEGEL, Defendant, and JOHN UMANA, Nonparty Appellant.
Court of Appeals of the State of New York.
Submitted March 5, 2001.
Decided May 1, 2001.
Motion, insofar as it seeks leave to appeal from the Appellate Division order denying leave to appeal to the Court of Appeals, dismissed upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.